ORDER
This matter came before the Court on the Petition of Mujan Sina for reinstatement to the Bar of Maryland. The Court having considered the Petition for Reinstatement and the Response of Bar Counsel, it is this 24th day of January, 2003
ORDERED, that Mujan Sina be and she is hereby reinstated to the Bar of Maryland.
It is further
ORDERED, that the Clerk of this Court, pursuant to Rule 16-781(1), replace the name of Mujan Sina on the registry of attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund and to the clerks of all courts in this State.